DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 13, 2022 has been considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, in claim 8, there is no antecedent basis for “the domain page” recited therein.  Claim 8 depends from claim 1, which recites a “domain page classifier” and a “user interface page” but does not recite a “domain page” like claimed.  It is also noted that claim 8 recites “the received user input” whereas claim 1 teaches “to receive update information for a rule set as a user input” but does not explicitly recite a “received user input”. 
In claim 9, there is no antecedent basis for “the rule” set recited in the phrase reciting, “applying the rule set to information….”
Claims 10-14 depend on claim 9 and thereby include all of the limitations of claim 9.  Accordingly, claims 10-14 are rejected under a similar rationale.  Also, in claims 12 and 14, there is no antecedent basis for “the received user input” recited therein.  Further in claim 14, the is no antecedent for “the domain page” recited therein.
In claim 15, there is no antecedent basis for “the rule” set recited in the phrase reciting, “applying the rule set to information….”
Claims 16-20 depend from claim 15 and thereby include all of the limitations of claim 15, and are therefore rejected under a similar rationale.  Furthermore, in claim 20, there is no antecedent basis for “the received user input” recited therein.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claims do not fall within at least one of the four categories of patent eligible subject matter.  In particular, each of claims 15-20 is directed to “one or more tangible processor-readable storage media.”  Though the specification of the instant application provides a definition for “tangible computer-readable storage media” that limits such media to statutory embodiments (see e.g. paragraph 0105 of the specification as published in U.S. Patent Application Publication No. 2020/0175579) it does not provide a specific definition for the claimed “tangible processor-readable storage media.”  The broadest, most reasonable interpretation of a tangible processor-readable storage media encompasses non-statutory embodiments (e.g. transitory signals).  Accordingly, claims 15-20 are not limited to statutory embodiments.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0254530 to Gulwani et al. (“Gulwani”).
Regarding claim 1, Gulwani describes various technologies that pertain to controlling automated programming for extracting data from an input document such as a text file or webpage (see e.g. paragraph 0005).  Like claimed, Gulwani particularly describes a system comprising:
one or more hardware processors (see e.g. paragraph 0021: Gulwani describes a computing system that controls automated programming for extracting structured data from an input document, wherein the computing system comprises at least one processor.);
a user input detector executed by the one or more hardware processors and configured to receive update information for a rule set as a user input through a user interface (see e.g. paragraph 0021: Gulwani discloses that the computing system further comprises a memory that includes a data extraction system executable by the processor.  The data extraction system includes an interaction component that generates a uniform user interface that includes a graphical representation of an input document, and that receives examples from a user of fields to be extracted from the input document – see e.g. paragraphs 0026-0028.  The data extraction system synthesizes an extraction program for extracting data from the input document based on the examples – see e.g. paragraphs 0006, 0031 and 0039-0040.  The synthesized extraction program can be considered a rule set like claimed, or to necessitate a rule set like claimed, as it embodies rules for identifying and extracting fields from the input document – see e.g. paragraphs 0070-0071 and 0129-0134.  Moreover, Gulwani discloses that the data extraction system executes the extraction program on the input document to extract an instance of an output data schema, whereby the user can evaluate whether a correct result for the data extraction has been obtained and, if not, can input further examples via the interaction component to refine the data extraction program – see e.g. paragraphs 0034-0035 and 0040-0041.  Accordingly, the interaction component is considered a user input detector, which is executed by the processor, and is configured to receive update information, i.e. refining examples, for a rule set, i.e. extraction program, as a user input through a user interface.); and
a domain page classifier executed by the one or more hardware processors and configured to
apply the rule set to information associated with a user interface page, the user interface page including one or more attributes, the rule set being configured to identify the one or more attributes in the user interface page (see e.g. paragraphs 0034 and 0040: like noted above, Gulwani discloses that the data extraction system executes the extraction program on the input document to extract an instance of an output data schema.  Gulwani particularly demonstrates that the input document includes a plurality of attributes, and that the data extraction program identifies one or more of the attributes in the document – see e.g. paragraphs 0034 and 0040.  Gulwani discloses that an interpretation component is executed to perform such functionality – see e.g. paragraph 0034.  The interpretation component thus applies the rule set, i.e. the extraction program, to information associated with a user interface page, i.e. document, the user interface page including one or more attributes and the rule set being configured to identify the one or more attributes in the user interface page.  The interpretation component is considered part of a domain page classifier like claimed as it identifies, i.e. classifies, particular fields of a domain page, i.e. document.);
receive the update information for the rule set from the user input detector, responsive to application of the rule set (see e.g. paragraphs 0034-0035 and 0040-0041: like noted above, Gulwani discloses that, after the data extraction system executes the extraction program on the input document to extract an instance of an output data schema, the user can evaluate whether a correct result for the data extraction has been obtained and, if not, can input refining examples via the interaction component to refine the data extraction program.  The refining examples can be considered update information for the rule set, i.e. extraction program, like claimed.); and
update the rule set based on at least a portion of the received update information, the received update information changing identification of the one or more attributes of the user interface page (see e.g. paragraphs 0035 and 0041: Gulwani discloses that the data extraction system can synthesize an updated extraction program, i.e. rule set, based on the refining examples, and that the refining examples can change identification of one or more attributes of the input document.).
Accordingly, Gulwani is considered to teach a user interface page classification system like that of claim 1.
	As per claim 2, Gulwani further teaches that the domain page classifier is further configured to apply the updated rule set (i.e. an updated extraction program) to the information associated with the user interface page (i.e. input document) to identify the one or more attributes in the user interface page (see e.g. paragraphs 0035 and 0041).  Accordingly, Gulwani further teaches a user interface page classification system like that of claim 2.
	As per claim 3, Gulwani further teaches that one of the one or more attributes can incorrectly be identified (e.g. highlighted) by the rule set (i.e. extraction program) and correctly identified by the updated rule set (see e.g. paragraphs 0035 and 0041).  Accordingly, Gulwani further teaches a user interface page classification system like that of claim 3.
As per claim 4, Gulwani teaches that one of the one or more attributes may not be identified (e.g. highlighted) by the rule set (i.e. extraction program) but correctly identified by the updated rule set (see e.g. paragraphs 0035 and 0040-0041).  Accordingly, Gulwani further teaches a user interface page classification system like that of claim 4.
As per claim 8, Gulwani teaches that the user input detector is configured to detect a location of received user input (i.e. a region of the input document), wherein the detected location is used to update the rule set and to identify the one or more attributes of the domain page (see e.g. paragraphs 0035, 0041 and 0129-0134).  Accordingly, Gulwani further teaches a user interface page classification system like that of claim 8.
Regarding claim 9, Gulwani describes various technologies that pertain to controlling automated programming for extracting data from an input document such as a text file or webpage (see e.g. paragraph 0005).  Like claimed, Gulwani particularly teaches:
applying a rule set to information associated with a user interface page, the user interface page including one or more attributes, the rule set being configured to identify the one or more attributes in the user interface page (see e.g. paragraphs 0026-0028: Gulwani describes a data extraction system that generates a uniform user interface that displays a graphical representation of an input document, and that receives examples from a user of fields to be extracted from the input document – see e.g. paragraphs 0026-0028.  The data extraction system synthesizes an extraction program for extracting data from the input document based on the examples – see e.g. paragraphs 0006, 0031 and 0039-0040.  The synthesized extraction program can be considered a rule set like claimed, or to necessitate a rule set like claimed, as it embodies rules for identifying and extracting fields from the input document – see e.g. paragraphs 0070-0071 and 0129-0134.  Gulwani particularly demonstrates that the input document includes a plurality of attributes, and that the data extraction program identifies one or more of the attributes in the document – see e.g. paragraphs 0034 and 0040.  The data extraction system thus applies the rule set, i.e. the extraction program, to information associated with a user interface page, i.e. document, the user interface page including one or more attributes and the rule set being configured to identify the one or more attributes in the user interface page.);
receiving update information for the rule set from a user interface, responsive to application of the rule set (see e.g. paragraphs 0034-0035 and 0040-0041: Gulwani discloses that, after the data extraction system executes the extraction program on the input document to extract an instance of an output data schema, the user can evaluate whether a correct result for the data extraction has been obtained and, if not, can input refining examples via a user interface to refine the data extraction program.  The refining examples can be considered update information for the rule set, i.e. extraction program, like claimed.); and
updating the rule set based on at least a portion of the received update information, the received update information changing identification of the one or more attributes of the user interface page (see e.g. paragraphs 0035 and 0041: Gulwani discloses that the data extraction system can synthesize an updated extraction program, i.e. rule set, based on the refining examples, and that the refining examples can change identification of one or more attributes of the input document.).
Accordingly, Gulwani is considered to teach method like that of claim 9, which is for training a user interface page classification system.
	As per claim 10, Gulwani further teaches applying the updated rule set (i.e. an updated extraction program) to the information associated with the user interface page (i.e. input document) to identify the one or more attributes in the user interface page (see e.g. paragraphs 0035 and 0041).  Accordingly, Gulwani further teaches a method like that of claim 10.
	As per claim 14, Gulwani teaches detecting a location of received user input (i.e. a region of the input document), wherein the detected location is used to update the rule set and to identify the one or more attributes of the domain page (see e.g. paragraphs 0035, 0041 and 0129-0134).  Accordingly, Gulwani further teaches method like that of claim 14.
Regarding claim 15, Gulwani describes various technologies that pertain to controlling automated programming for extracting data from an input document such as a text file or webpage (see e.g. paragraph 0005).  Like claimed, Gulwani particularly teaches:
applying a rule set to information associated with a user interface page, the user interface page including one or more attributes, the rule set being configured to identify the one or more attributes in the user interface page (see e.g. paragraphs 0026-0028: Gulwani describes a data extraction system that generates a uniform user interface that displays a graphical representation of an input document, and that receives examples from a user of fields to be extracted from the input document – see e.g. paragraphs 0026-0028.  The data extraction system synthesizes an extraction program for extracting data from the input document based on the examples – see e.g. paragraphs 0006, 0031 and 0039-0040.  The synthesized extraction program can be considered a rule set like claimed, or to necessitate a rule set like claimed, as it embodies rules for identifying and extracting fields from the input document – see e.g. paragraphs 0070-0071 and 0129-0134.  Gulwani particularly demonstrates that the input document includes a plurality of attributes, and that the data extraction program identifies one or more of the attributes in the document – see e.g. paragraphs 0034 and 0040.  The data extraction system thus applies the rule set, i.e. the extraction program, to information associated with a user interface page, i.e. document, the user interface page including one or more attributes and the rule set being configured to identify the one or more attributes in the user interface page.);
receiving update information for the rule set from a user interface, responsive to application of the rule set (see e.g. paragraphs 0034-0035 and 0040-0041: Gulwani discloses that, after the data extraction system executes the extraction program on the input document to extract an instance of an output data schema, the user can evaluate whether a correct result for the data extraction has been obtained and, if not, can input refining examples via a user interface to refine the data extraction program.  The refining examples can be considered update information for the rule set, i.e. extraction program, like claimed.); and
updating the rule set based on at least a portion of the received update information, the received update information changing identification of the one or more attributes of the user interface page (see e.g. paragraphs 0035 and 0041: Gulwani discloses that the data extraction system can synthesize an updated extraction program, i.e. rule set, based on the refining examples, and that the refining examples can change identification of one or more attributes of the input document.).
Gulwani discloses that such teachings can be implemented via computer-executable instructions stored within the memory of a computer system that comprises a processor for executing the instructions (see e.g. paragraph 0021).  Such a memory comprising instructions to implement the above-described teachings of Gulwani is considered a tangible processor-readable storage media like that of claim 15.
	As per claim 16, Gulwani further teaches applying the updated rule set (i.e. an updated extraction program) to the information associated with the user interface page (i.e. input document) to identify the one or more attributes in the user interface page (see e.g. paragraphs 0035 and 0041).  Accordingly, Gulwani further teaches one or more tangible processor-readable storage media like in claim 16.
As per claim 17, Gulwani further teaches that one of the one or more attributes can incorrectly be identified (e.g. highlighted) by the rule set (i.e. extraction program) and correctly identified by the updated rule set (see e.g. paragraphs 0035 and 0041).  Accordingly, Gulwani further teaches one or more tangible processor-readable storage media like in claim 17.
As per claim 18, Gulwani teaches that one of the one or more attributes may not be identified (e.g. highlighted) by the rule set (i.e. extraction program) but correctly identified by the updated rule set (see e.g. paragraphs 0035 and 0040-0041).  Accordingly, Gulwani further teaches one or more tangible processor-readable storage media like in claim 18.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Gulwani, which is described above, and also over U.S. Patent No. 9,047,614 to Kalikivayi et al. (“Kalikivayi”).
As described above, Gulwani teaches a user interface page classification system like that of claim 1, a method like that of claim 9 and one or more tangible processor-readable storage media like in claim 15, by which a rule set is applied to information associated with a user interface page and the rule set is updated based on update information received from a user interface.  Gulwani further teaches applying the updated rule set (i.e. updated extraction program) to the user interface page (i.e. input document) (see e.g. paragraph 0035).  Gulwani, however, does not explicitly teach classifying the user interface page as a domain page responsive to a domain page condition being satisfied, in response to applying the updated rule set, as is required by claims 5, 11 and 19.
Kalikivayi nevertheless teaches classifying a user interface page as a domain page (e.g. a listing page or product page) responsive to a domain page condition being satisfied, responsive to applying a rule set (i.e. parse map) to identify and extract attributes of the user interface page (see e.g. column 5, lines 42-56; column 10, lines 29-52; column 12, lines 3-13; column 12, lines 50-67; and FIG. 9).
It would have been obvious to one of ordinary skill in the art, having the teachings of Gulwani and Kalikivayi before him prior to the effective filing date of the claimed invention, to modify the system, method and processor-readable storage media taught by Gulwani so as to classify the user interface page as a domain page responsive to a domain page condition being satisfied as is taught by Kalikivayi, in response to applying the updated rule set.  It would have been advantageous to one of ordinary skill to utilize such a combination because such a classification can be useful in determining when to extract information from the page in the future, as is evident from Kalikivayi.  Accordingly, Gulwani and Kalikivayi are considered to teach, to one of ordinary skill in the art, a user interface page classification system like that of claim 5, a method like that of claim 11 and one or more tangible processor-readable storage media like in claim 19.

Claims 6, 7, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Gulwani, which is described above, and also over U.S. Patent Application Publication No. 2007/0073758 to Perry et al. (“Perry”).
Regarding claims 6, 12 and 20, Gulwani teaches a user interface page classification system like that of claim 1, a method like that of claim 9 and one or more tangible processor-readable storage media like in claim 15, by which a rule set is applied to information associated with a user interface page and the rule set is updated based on update information received from a user interface.  Gulwani particularly teaches extracting (i.e. by an information extractor executed by one or more processors) one or more attributes from the information associated with the user interface page (e.g. input document) based on the updated rule set (i.e. extraction program) and responsive to the received user input (see e.g. paragraphs 0035, 0040-0041 and 0043).  Gulwani, however, does not explicitly teach using the extracted attributes to generate a domain card to display on the user interface, as is required by claims 6, 12 and 20.
Perry nevertheless teaches extracting one or more attributes (e.g. a product identification) from information associated with a user interface page based on a rule set (e.g. model) and using the extracted attributes to generate a domain card (e.g. a notification) to display on the user interface (see e.g. paragraphs 0009, 0011, 0044, 0046, 0077, 0083-0084 and 0099-0101 and FIG. 9).
It would have been obvious to one of ordinary skill in the art, having the teachings of Gulwani and Perry before him prior to the effective filing date of the claimed invention, to modify the system, method and processor-readable storage media taught by Gulwani such that the one or more extracted attributes are used to generate a domain card to display on the user interface, as is taught by Perry.  It would have been advantageous to one of ordinary skill to utilize such a notification because it could provide useful information relating the content displayed in the user interface page, as is demonstrated by Perry.  Accordingly, Gulwani and Perry are considered to teach, to one of ordinary skill in the art, a user interface page classification system like that of claim 6, a method like that of claim 12 and one or more tangible processor-readable storage media like in claim 20.
Regarding claims 7 and 13, Gulwani teaches a user interface page classification system like that of claim 1 and a method like that of claim 9, by which a rule set is applied to information associated with a user interface page and the rule set is updated based on update information received from a user interface.  Gulwani particularly teaches extracting (i.e. by an information extractor executed by one or more processors) one or more attributes from the information associated with the user interface page (e.g. input document) based on the updated rule set (i.e. extraction program) (see e.g. paragraphs 0035, 0040-0041 and 0043).  Gulwani, however, does not explicitly teach that the user interface page is a product page displaying a product, wherein the one or more extracted attributes include at least one of a name of the product, a price of the product and an image depicting the product, as is required by claims 7 and 13.
Perry nevertheless teaches extracting one or more attributes of a product from a product page based on a rule set (e.g. a model), the one or more attributes of the product being at least one of a name of the product, a price of the product and an image depicting the product (see e.g. paragraphs 0009, 0011, 0044, 0046, 0077 and 0083).
It would have been obvious to one of ordinary skill in the art, having the teachings of Gulwani and Perry before him prior to the effective filing date of the claimed invention, to apply the system and method taught by Gulwani to a product page displaying a product, wherein the one or more extracted attributes include at least one of a name of the product, a price of the product and an image depicting the product, as is taught by Perry.  It would have been advantageous to one of ordinary skill to utilize such a combination because such attributes can be useful in identifying information (e.g. competing products/sales) of importance to the user, as is evident from Perry.  Accordingly, Gulwani and Perry are further considered to teach, to one of ordinary skill in the art, a user interface page classification system like that of claim 7 and a method like that of claim 13.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 10, 13 and 15 of U.S. Patent No. 10,552,898 (the “Parent”) in view of U.S. Patent Application Publication No. 2015/0254530 to Gulwani et al. (“Gulwani”). 
Like in claim 1 of the instant application, claim 1 of the Parent is directed to a user interface page classification system comprising:
one or more hardware processors (i.e. claim 1 of the Parent recites, “[a] user interface page classification system comprising: one or more hardware processors”);
a user input detector executed by the one or more hardware processors and configured to receive a user input (i.e. claim 1 of the Parent recites, “a user input detector executable by the one or more hardware processors and configured to receive a user input to reclassify the user interface page as a recognized domain page”);
a domain page classifier executed by the one or more hardware processors (i.e. claim 1 of the Parent recites, “a domain page classifier executable by the one or more hardware processors”) and configured to
apply a rule set to information associated with a user interface page (i.e. claim 1 of the Parent recites, “apply a rule set to information associated with a user interface page to determine that the user interface page does not satisfy a domain page condition as a recognized domain page according to the rule set”); and
update the rule set responsive to receiving the user input (i.e. claim 1 of the Parent recites, “update the rule set based on at least a portion of the information associated with the user interface page, responsive to applying the rule set and receiving the user input”).
Claim 1 of the Parent thus teaches a user interface page classification system similar to that of claim 1 of the instant application.  However, claim 1 of the Parent does not explicitly teach that update information for the rule set is received as the user input through a user interface, wherein the user interface page includes one or more attributes, the rule set being configured to identify the one or more attributes in the user interface page, wherein the update information for the rule set is received in response to application of the rule set, and wherein the rule set is updated based on at least a portion of the received update information, the received update information changing identification of the one or more attributes of the user interface page, as is required by claim 1 of the instant application. 
	Gulwani nevertheless teaches receiving update information for a rule set (i.e. extraction program) as a user input through a user interface, the rule set being applied to information associated with a user interface page (i.e. input document) that includes one or more attributes, wherein the rule set is configured to identify the one or more attributes in the user interface page (see e.g. paragraphs 0034-0035 and 0041).  Furthermore, Gulwani discloses that the update information (e.g. a refining example) for the rule set is received in response to application of the rule set, wherein the rule set is updated based on at least a portion of the received update information, the received update information changing identification of the one or more attributes of the user interface page (see e.g. paragraphs 0034-0035 and 0040-0041).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Gulwani before him prior to the effective filing date of the claimed invention, to modify the user interface page classification system taught by the Parent so that update information for the rule set is received as the user input through a user interface, wherein the user interface page includes one or more attributes, the rule set being configured to identify the one or more attributes in the user interface page, wherein the update information for the rule set is received in response to application of the rule set, and wherein the rule set is updated based on at least a portion of the received update information, the received update information changing identification of the one or more attributes of the user interface page, as is taught by Gulwani.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently specify attributes to extract from a user interface page, as is evident from Gulwani.  Accordingly, the Parent and Gulwani are considered to teach, to one of ordinary skill in the art, a user interface page classification system like that of claim 1 of the instant application.
As per claim 2 of the instant application, it would have been obvious, as is described above, to modify the user interface page classification system taught by the Parent so that update information for the rule set is received as the user input through a user interface, wherein the user interface page includes one or more attributes and the rule set is configured to identify the one or more attributes in the user interface page as is taught by Gulwani.  Gulwani further teaches apply the updated rule set (i.e. an updated extraction program) to the information associated with the user interface page (i.e. input document) to identify the one or more attributes in the user interface page (see e.g. paragraphs 0035 and 0041).  Accordingly, the above-described combination of the Parent and Gulwani is further considered to teach a user interface page classification system like that of claim 2 of the instant application.
As per claim 3 of the instant application, it would have been obvious, as is described above, to modify the user interface page classification system taught by the Parent so that update information for the rule set is received as the user input through a user interface, wherein the user interface page includes one or more attributes and the rule set is configured to identify the one or more attributes in the user interface page as is taught by Gulwani.  Gulwani particularly teaches that one of the one or more attributes can incorrectly be identified (e.g. highlighted) by the rule set (i.e. extraction program) and correctly identified by the updated rule set (see e.g. paragraphs 0035 and 0041).  Accordingly, the above-described combination of the Parent and Gulwani is further considered to teach a user interface page classification system like that of claim 3 of the instant application.
As per claim 4 of the instant application, it would have been obvious, as is described above, to modify the user interface page classification system taught by the Parent so that update information for the rule set is received as the user input through a user interface, wherein the user interface page includes one or more attributes and the rule set is configured to identify the one or more attributes in the user interface page as is taught by Gulwani.  Gulwani particularly teaches that one of the one or more attributes may not be identified (e.g. highlighted) by the rule set (i.e. extraction program) but correctly identified by the updated rule set (see e.g. paragraphs 0035 and 0040-0041).  Accordingly, the above-described combination of the Parent and Gulwani is further considered to teach a user interface page classification system like that of claim 4 of the instant application.
As per claim 5 of the instant application, claim 1 of the Parent further teaches that the domain page classifier is further configured to classify the user interface page as a domain page responsive to a domain page condition being satisfied, responsive to applying the rule set (i.e. claim 1 of the Parent recites, “classify the user interface page as a recognized domain page responsive to the domain page condition being satisfied, responsive to applying the updated rule set”).  Accordingly, the above-described combination of the Parent and Gulwani is further considered to teach a user interface page classification system like that of claim 5 of the instant application.
As per claim 6 of the instant application, claim 2 of the Parent teaches an information extractor executed by the one or more hardware processors and configured to extract the one or more attributes from the information associated with the user interface page based on the updated rule set and responsive to the received user input, the extracted attributes being used to generate a domain card to display on the user interface (i.e. claim 2 of the Parent recites, “an information extractor executable by the one or more hardware processors and configured to extract one or more attributes from the information associated with the user interface page responsive to the received user input, the extracted attributes being used to generate a domain card to display on a user interface”).  Accordingly, the above-described combination of the Parent and Gulwani is further considered to teach a user interface page classification system like that of claim 6 of the instant application.
As per claim 7 of the instant application, claim 3 of the Parent teaches that the user interface page can be a product page displaying a product, wherein the user interface page classification system further comprises an information extractor executed by the one or more hardware processors and configured to extract the one or more attributes of the product from the product page based on the updated rule set, the one or more attributes of the product being at least one of a name of the product, a price of the product, and an image depicting the product (i.e. claim 3 of the Parent recites, “wherein the user interface page is a product page for a product, the system further comprises: an information extractor configured to extract one or more attributes of the product from the product page, the one or more attributes of the product being at least one of a name of the product, a price of the product, and an image depicting the product”).  Accordingly, the above-described combination of the Parent and Gulwani is further considered to teach a user interface page classification system like that of claim 7 of the instant application.
As per claim 8 of the instant application, claim 4 of the Parent teaches that the user input detector is further configured to detect a location of the received user input, the detected location being used to update the rule set and to identify the one or more attributes of the domain page (i.e. claim 4 of the Parent recites, “wherein the user input detector is further configured to detect a location on the user interface page of the received user input, the detected location being used to identify one or more attributes of the domain page.”).  Gulwani provides a similar teaching (see e.g. paragraphs 0035, 0041 and 0129-0134).  Accordingly, the above-described combination of the Parent and Gulwani is further considered to teach a user interface page classification system like that of claim 8 of the instant application.
Like in claim 9 of the instant application, claim 5 of the Parent is directed to a method for training a user interface page classification system, the method comprising:
applying the rule set to information associated with a user interface page (i.e. claim 5 of the Parent recites, “[a] method for training a user interface page classification system, the method comprising: applying a rule set to information associated with a user interface page to determine that the user interface page does not satisfy a domain page condition as a recognized domain page according to the rule set”);
receiving update information (i.e. claim 5 of the Parent recites, “receiving a user input to reclassify the user interface page as a recognized domain page”); and
updating the rule set responsive to receiving the update information (i.e. claim 5 of the Parent recites, “updating the rule set based on at least a portion of the information associated with the user interface page, responsive to applying the rule set and receiving the user input”).
Accordingly, claim 5 of the Parent teaches a method similar to claim 9 of the instant application.  However, claim 5 of the Parent does not explicitly teach that the user interface page includes one or more attributes and the rule set is configured to identify the one or more attributes in the user interface page, wherein the update information for the rule set is received in response to application of the rule set, and wherein the rule set is updated based on at least a portion of the received update information, the received update information changing identification of the one or more attributes of the user interface page, as is required by claim 9 of the instant application.
	Gulwani nevertheless teaches receiving update information for a rule set (i.e. extraction program) as a user input through a user interface, the rule set being applied to information associated with a user interface page (i.e. input document) that includes one or more attributes, wherein the rule set is configured to identify the one or more attributes in the user interface page (see e.g. paragraphs 0034-0035 and 0041).  Furthermore, Gulwani discloses that the update information (e.g. a refining example) for the rule set is received in response to application of the rule set, wherein the rule set is updated based on at least a portion of the received update information, the received update information changing identification of the one or more attributes of the user interface page (see e.g. paragraphs 0034-0035 and 0040-0041).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Gulwani before him prior to the effective filing date of the claimed invention, to modify the method taught by the Parent so that the user interface page includes one or more attributes and the rule set is configured to identify the one or more attributes in the user interface page, wherein the update information for the rule set is received in response to application of the rule set, and wherein the rule set is updated based on at least a portion of the received update information, the received update information changing identification of the one or more attributes of the user interface page, as is taught by Gulwani.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently specify attributes to extract from a user interface page, as is evident from Gulwani.  Accordingly, the Parent and Gulwani are considered to teach, to one of ordinary skill in the art, a method like that of claim 9 of the instant application for training a user interface page classification system.
	As per claim 10 of the instant application, it would have been obvious, as is described above, to modify the method taught by the Parent so that the user interface page includes one or more attributes and the rule set is configured to identify the one or more attributes in the user interface page, wherein the update information for the rule set is received in response to application of the rule set, and wherein the rule set is updated based on at least a portion of the received update information, as is taught by Gulwani.  Gulwani particularly teaches applying the updated rule set (i.e. an updated extraction program) to the information associated with the user interface page (i.e. input document) to identify the one or more attributes in the user interface page (see e.g. paragraphs 0035 and 0041).  Accordingly, the above-described combination of the Parent and Gulwani is further considered to teach a method like that of claim 10 of the instant application.
	As per claim 11 of the instant application, claim 5 of the Parent further teaches classifying the user interface page as a domain page responsive to a domain page condition being satisfied, responsive to applying the updated rule set (i.e. claim 5 of the Parent recites, “classifying the user interface page as a recognized domain page responsive to the domain page condition being satisfied, responsive to applying the updated rule set”).  Accordingly, the above-described combination of the Parent and Gulwani is further considered to teach a method like that of claim 11 of the instant application.
	As per claim 12 of the instant application, claim 7 of the Parent teaches extracting one or more attributes from the information associated with the user interface page based on the updated rule set and responsive to the received user input, the extracted attributes being used to generate a domain card to display on the user interface (i.e. claim 7 of the Parent recites, “extracting, using the updated rule set, one or more attributes from the information associated with the user interface page responsive to the received user input, the extracted attributes being used to generate a domain card to display on a user interface”).  Accordingly, the above-described combination of the Parent and Gulwani is further considered to teach a method like that of claim 12 of the instant application.
	As per claim 13 of the instant application, claim 10 of the Parent teaches that the user interface page is a product page displaying a product, wherein the method further comprises extracting the one or more attributes of the product from the product page based on the updated rule set, the one or more attributes of the product being at least one of a name of the product, a price of the product, and an image depicting the product (i.e. claim 10 of the Parent recites, “herein the user interface page is a product page for a product, the method further comprising: applying the updated rule set to identify one or more attributes of the product, the one or more attributes of the product being at least one of a name of the product, a price of the product, and an image depicting the product”).  Accordingly, the above-described combination of the Parent and Gulwani is further considered to teach a method like that of claim 13 of the instant application.
	As per claim 14 of the instant application, claim 8 of the Parent teaches detecting a location of the received user input, the detected location being used to update the rule set and to identify the one or more attributes of the domain page (i.e. claim 8 of the Parent recites, “wherein the user input is received at a detected location on the user interface page, the detected location used to identify one or more attributes of the domain page”).  Accordingly, the above-described combination of the Parent and Gulwani is further considered to teach a method like that of claim 14 of the instant application.
Like in claim 15 of the instant application, claim 13 of the Parent is directed to one or more tangible processor-readable storage media embodied with instructions for executing on one or more processors and circuits of a device a process for training a user interface page classification system, the process comprising:
applying the rule set to information associated with a user interface page (i.e. claim 13 of the Parent recites, “[o]ne or more tangible processor-readable storage media embodied with instructions for executing on one or more processors and circuits of a device a process for training a user interface page classification system, the process comprising: applying a rule set to information associated with a user interface page to determine that the user interface page does not satisfy a domain page condition as a recognized domain page according to the rule set”);
receiving update information (i.e. claim 13 of the Parent recites, “receiving a user input to reclassify the user interface page as a recognized domain page”); and
updating the rule set responsive to receiving the update information (i.e. claim 13 of the Parent recites, “updating the rule set based on at least a portion of the information associated with the user interface page, responsive to applying the rule set and receiving the user input”).
Accordingly, claim 13 of the Parent teaches tangible processor-readable storage media similar to claim 15 of the instant application.  However, claim 13 of the Parent does not explicitly teach that the user interface page includes one or more attributes and the rule set is configured to identify the one or more attributes in the user interface page, wherein the update information for the rule set is received in response to application of the rule set, and wherein the rule set is updated based on at least a portion of the received update information, the received update information changing identification of the one or more attributes of the user interface page, as is required by claim 15 of the instant application.
	Gulwani nevertheless teaches receiving update information for a rule set (i.e. extraction program) as a user input through a user interface, the rule set being applied to information associated with a user interface page (i.e. input document) that includes one or more attributes, wherein the rule set is configured to identify the one or more attributes in the user interface page (see e.g. paragraphs 0034-0035 and 0041).  Furthermore, Gulwani discloses that the update information (e.g. a refining example) for the rule set is received in response to application of the rule set, wherein the rule set is updated based on at least a portion of the received update information, the received update information changing identification of the one or more attributes of the user interface page (see e.g. paragraphs 0034-0035 and 0040-0041).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Gulwani before him prior to the effective filing date of the claimed invention, to modify the tangible processor-readable storage media taught by the Parent so that the user interface page includes one or more attributes and the rule set is configured to identify the one or more attributes in the user interface page, wherein the update information for the rule set is received in response to application of the rule set, and wherein the rule set is updated based on at least a portion of the received update information, the received update information changing identification of the one or more attributes of the user interface page, as is taught by Gulwani.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently specify attributes to extract from a user interface page, as is evident from Gulwani.  Accordingly, the Parent and Gulwani are considered to teach, to one of ordinary skill in the art, one or more tangible processor-readable storage media like required by claim 15 of the instant application.
As per claim 16 of the instant application, it would have been obvious, as is described above, to modify the tangible processor-readable storage media taught by the Parent so that update information for the rule set is received as the user input through a user interface, wherein the user interface page includes one or more attributes and the rule set is configured to identify the one or more attributes in the user interface page as is taught by Gulwani.  Gulwani further teaches apply the updated rule set (i.e. an updated extraction program) to the information associated with the user interface page (i.e. input document) to identify the one or more attributes in the user interface page (see e.g. paragraphs 0035 and 0041).  Accordingly, the above-described combination of the Parent and Gulwani is further considered to teach one or more tangible processor-readable storage media like required by claim 16 of the instant application.
As per claim 17 of the instant application, it would have been obvious, as is described above, to modify the tangible processor-readable storage media taught by the Parent so that update information for the rule set is received as the user input through a user interface, wherein the user interface page includes one or more attributes and the rule set is configured to identify the one or more attributes in the user interface page as is taught by Gulwani.  Gulwani particularly teaches that one of the one or more attributes can incorrectly be identified (e.g. highlighted) by the rule set (i.e. extraction program) and correctly identified by the updated rule set (see e.g. paragraphs 0035 and 0041).  Accordingly, the above-described combination of the Parent and Gulwani is further considered to teach one or more tangible processor-readable storage media like required by claim 17 of the instant application.
As per claim 18 of the instant application, it would have been obvious, as is described above, to modify the tangible processor-readable storage media taught by the Parent so that update information for the rule set is received as the user input through a user interface, wherein the user interface page includes one or more attributes and the rule set is configured to identify the one or more attributes in the user interface page as is taught by Gulwani.  Gulwani particularly teaches that one of the one or more attributes may not be identified (e.g. highlighted) by the rule set (i.e. extraction program) but correctly identified by the updated rule set (see e.g. paragraphs 0035 and 0040-0041).  Accordingly, the above-described combination of the Parent and Gulwani is further considered to teach one or more tangible processor-readable storage media like required by claim 18 of the instant application.
As per claim 19 of the instant application, claim 13 of the Parent further teaches classifying the user interface page as a domain page responsive to a domain page condition being satisfied, responsive to applying the updated rule set (i.e. claim 13 of the Parent recites, “classifying the user interface page as a recognized domain page responsive to the domain page condition being satisfied, responsive to applying the updated rule set”).  Accordingly, the above-described combination of the Parent and Gulwani is further considered to teach one or more tangible processor-readable storage media like required by claim 19 of the instant application.
As per claim 20 of the instant application, claim 15 of the Parent teaches extracting the one or more attributes from the information associated with the user interface page based on the updated rule set and responsive to the received user input, the extracted attributes being used to generate a domain card to display on the user interface (i.e. claim 15 of the Parent recites, “extracting, using the updated rule set, one or more attributes from the information associated with the user interface page responsive to the received user input, the extracted attributes being used to generate a domain card to display on a user interface”).  Accordingly, the above-described combination of the Parent and Gulwani is further considered to teach one or more tangible processor-readable storage media like required by claim 20 of the instant application.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent to Khandelwal et al. cited therein classifying a user interface page based on whether candidate features extracted from the page fulfill a required set of characteristics.  The U.S. Patent Application Publication to Chernysh cited therein teaches a method for enabling a user to create extraction rules for identifying and extracting date, e.g. a price of a product, from websites.  The U.S. Patent Application Publication to Keezer et al. cited therein describes rules created for extracting data from web pages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
6/18/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173